In an action upon promissory notes a demurrer to the defendant's first set of pleas was sustained and amended pleas were filed and a demurrer thereto was set for hearing June 5, 1929. On June 12, 1929, the court made the following order:
    "The Court has heard the argument of counsel for the respective parties hereto upon the plaintiff's demurrer to the defendant's amended pleas and has duly considered the matter.
    It is ORDERED AND ADJUDGED that said demurrer be, and it is, sustained as to each and every of said amended pleas, without leave to the defendant to file herein further or amended plea or pleas."
The order was "filed for record 13th day of June 1929." On June 13, 1929, counsel for the plaintiff filed *Page 74 
a motion for final judgment upon demurrer, and final judgment was rendered the same day. It does not appear that the proceedings were had in term time. The amended pleas were not stricken as being wholly improper, and further amendment might be appropriate. The order sustaining the demurrer to the amended pleas indicates the defendant's counsel was not present when the order was made, and there is nothing to indicate that the defendant or his counsel had knowledge or notice of the order sustaining the demurrer to the amended pleas, or of the motion for final judgment on demurrer. As the demurrer was sustained "without leave to amend," counsel for the defendant should have been notified of the order made June 12th and filed for record June 13th, before final judgment was rendered the same day, on June 13, 1929. While in procedural matters a wide discretion is accorded the trial court, yet in the absence of anything to indicate trifling with the process of the court, a final judgment on demurrer to pleas should not in general be rendered the same day an order sustaining a demurrer is filed for record, where the defendant or his counsel has no knowledge or notice of the order sustaining the demurrer without leave to amend, or of the application for final judgment made the same day the order on the demurrer is filed for record.
Reversed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND BROWN, J.J., concur.
DAVIS, J., not participating.
                   ON PETITION FOR REHEARING.
Division B.